 


114 HR 2784 IH: Karl Hoerig Foreign Aid Suspension Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2784 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2015 
Mr. Ryan of Ohio (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To suspend United States assistance to Brazil until such time as Brazil amends its laws to remove the prohibition on extradition of nationals of Brazil to other countries. 
 
 
1.Short titleThis Act may be cited as the Karl Hoerig Foreign Aid Suspension Act. 2.Suspension of United States assistance to Brazil until Brazil amends its laws to remove the prohibition on extradition of nationals of Brazil to other countries (a)Suspension of assistanceNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to provide assistance to Brazil until the President determines and certifies to Congress that the Government of Brazil has amended its laws to remove the prohibition on extradition of nationals of Brazil to other countries.
(b)WaiverThe President may waive the application of subsection (a) on a case-by-case basis if the President determines and certifies to Congress that is in the national interests of the United States to do so. (c)Effective dateThis Act takes effect on the date of the enactment of this Act and applies with respect to funds made available to any Federal department or agency for any fiscal year after fiscal year 2015. 
 
